No. 15-6636 affirmed, and No. 15-6641, dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
These consolidated appeals challenge two district court orders denying relief on several postjudgment motions concerning Raymond Edward Chestnut’s criminal judgment. We affirm the district court’s order in No. 15-6636, and dismiss the appeal in No. 15-6641.
Turning first to No. 15-6636, Chestnut appeals the denial of his motion. We have reviewed the record and find no reversible error. Accordingly, we affirm.
In No. 15-6641, Chestnut seeks to appeal the district court’s order dismissing his 28 U.S.C. § 2255 (2012) motion without prejudice as successive and unauthorized. The order is not appealable unless a circuit justice or judge issues a certificate of ap-pealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). When the district court denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85, 120 S.Ct. 1595.
We have independently reviewed the record and conclude that Chestnut has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal in No. 15-6641.
*770We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
No. 15-6636 AFFIRMED
No' 15-6641 DISMISSED